Citation Nr: 1104884	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing in August 2010.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is attributable to his 
active military service.

2.  The Veteran likely has tinnitus that is attributable to his 
active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, 
certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran served on active duty from January 1961 to September 
1968.  His service treatment records (STRs) are negative for any 
complaints of or treatment for hearing loss or ringing in the 
ears.  There are a considerable number of treatment entries but 
none related to the issues on appeal.  The Veteran's April 1961 
enlistment examination reported the Veteran's hearing as tested 
by the whispered voice method with a score of 15/15.  The Veteran 
did not report any hearing loss on his Report of Medical History 
at the time of his discharge physical examination in June 1968.  
His hearing was tested by audiogram with results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
15
10
0
0
10

The Veteran submitted a claim for VA disability compensation 
benefits in September 1968.  He did not claim either hearing loss 
or tinnitus at the time.  A VA examination from March 1969 did 
not list any complaints from the Veteran related to hearing loss 
or tinnitus.  The ear, nose, and throat aspect of the examination 
was reported as normal.

The Veteran submitted his current claim for service connection in 
May 2008.  He maintained that he suffered a bilateral hearing 
loss and tinnitus as a result of noise exposure during his 
military service.  He provided information on his claimed noise 
exposure to include duties that kept him near the flight line, 
work as a military policeman (MP) with required firearms training 
and training on the use of concussion grenades, as well as 
operation of vehicles to include heavy trucks and forklifts.

The Veteran's Airman Military Record, Air Force (AF) Form 7, was 
obtained.  The Veteran was trained as an inventory management 
specialist.  He served in that capacity from March 1961 to 
January 1965 at Tinker Air Force Base (AFB), Oklahoma.  He then 
served in that specialty at Tan Son Nhut Airbase, Vietnam, from 
January 1965 to June 1967.  His final assignment was again in his 
specialty at Robins AFB, Georgia, from June 1967 until his 
discharge in September 1968.  

The Veteran submitted an audiology examination report from J. A. 
Winston, Au.D., dated in June 2008.  The report notes the Veteran 
was evaluated in May 2008.  The Veteran presented with a history 
of hearing loss and tinnitus that he related to his military 
service.  The Veteran reported that he worked in supply during 
service.  His duties exposed him to loud aircraft engine noise 
while taking supplies to the air strip.  He was also with a "MP 
unit" for a short time and was always around running aircraft.  
The results of puretone audiometric testing were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
80
75
LEFT
45
50
70
80
100

Dr. Winston also conduct speech recognition testing (SRT) using 
the Maryland CNC word lists.  He said the Veteran had an SRT 
score of 88 percent in the right ear and 68 percent in the left 
ear.

Dr. Winston said the Veteran had bilateral sensorineural hearing 
loss and bilateral tinnitus.  He also said that, after reviewing 
the Veteran's service history, he felt it was more likely than 
not that the hearing loss and tinnitus were the result of 
exposure to hazardous noise while in the service.  

The agency of original jurisdiction (AOJ) denied the Veteran's 
claim in August 2008.  The AOJ noted the absence of hearing loss 
and tinnitus in service.  The AOJ also determined that the 
Veteran's claimed noise exposure was not consistent with his 
military specialty.  

The Veteran submitted his notice of disagreement (NOD) in 
September 2008.  He included pictures of himself operating 
forklifts.  He also submitted pictures of himself near his unit 
buildings, 6250 Combat Supply, that showed extensive sandbagging 
for protection from enemy fire.  He included a copy of a unit 
history from the Internet for the 377th Air Base Wing that noted 
it replaced the 6250 Combat Support Group in April 1966.  The 
Veteran's AF Form 7 shows his assignment to the 377th Supply 
Squadron as of April 1966.  The history noted that the unit 
underwent numerous enemy attacks.

The Veteran further provided information on the 377th Security 
Police Squadron.  Although obtained from the Internet, the 
document is a copy of what appears to be information provided to 
personnel associated with the squadron.  The history of the 
squadron was that it started as the 6250th Air Police Squadron in 
October 1965.  It was redesignated as the 377th Air Police 
Squadron in April 1966.  The squadron went from less than 200 
members in October 1965 to double that size by December 1965.  
The Veteran provided further information regarding attacks on the 
Tan Son Nhut Airbase during 1965 and 1966.  

In March 2009, the Veteran provided additional information on his 
unit assignments and duties during his service in Vietnam.  He 
noted how the base was just being set up at the time he reported 
in 1965.  He said they were all told that, no matter what their 
specialty was before, they would be what they were told to be 
while at the base.  He described driving large trucks and 
forklifts that he said were loud.  He also explained that he 
volunteered to be with the Air Police and received training to 
include the use of different types of grenades as well as 
different weapons from rifles to machineguns.  Their duties would 
put them on guard near the flight line.  He said when he 
performed within his normal specialty he was routinely delivering 
parts to areas near the flight line.  

The Veteran also stated that he had been evaluated for his 
hearing loss at the VA medical center (VAMC) in Oklahoma City, 
Oklahoma.  He received hearing aids.  

The Veteran provided testimony regarding the same noise exposure 
at his hearing in August 2010.  He again noted that he had 
received hearing aids in 2008 from the VAMC in Oklahoma City.

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Also the absence of 
contemporaneous treatment records is not dispositive.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

The Veteran is competent to provide evidence of his symptoms 
during and since military service.  The evidence in this case 
shows that it is likely the Veteran had noise exposure in service 
due to his military specialty and his assigned duties.  
38 U.S.C.A. § 1154(a) (West 2002).  The Veteran has submitted 
sufficient evidence to support this conclusion.  

The private audiology examination documents a hearing loss that 
meets the criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385.  Dr. Winston noted the Veteran's noise exposure in 
service and related both the bilateral hearing loss and tinnitus 
to that exposure.

The evidence of record documents the Veteran's noise exposure in 
service.  There is probative medical evidence to relate his 
current disabilities to that noise exposure in service.  This 
medical opinion evidence is uncontradicted in the record.  
Accordingly, service connection for bilateral hearing loss and 
tinnitus is granted.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


